

116 SRES 190 ATS: Promoting minority health awareness and supporting the goals and ideals of National Minority Health Month in April 2019, which include bringing attention to the health disparities faced by minority populations of the United States such as American Indians, Alaska Natives, Asian Americans, African Americans, Hispanics, and Native Hawaiians or other Pacific Islanders.
U.S. Senate
2019-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 190IN THE SENATE OF THE UNITED STATESMay 6, 2019Mr. Cardin (for himself, Mr. Scott of South Carolina, Mr. Booker, Mr. Rubio, Ms. Hirono, Mr. Lankford, Mr. Menendez, Mr. Cassidy, Mr. Markey, Mr. Hawley, Mr. Brown, Mr. Cramer, Mr. Van Hollen, Mr. Wyden, Ms. Harris, Mr. Sanders, and Ms. Cortez Masto) submitted the following resolution; which was considered and agreed toRESOLUTIONPromoting minority health awareness and supporting the goals and ideals of National Minority Health
			 Month in April 2019, which include bringing attention to the health
			 disparities faced by minority populations of the United States such as
			 American Indians, Alaska Natives, Asian Americans, African Americans,
			 Hispanics, and Native Hawaiians or other Pacific Islanders.
	
 Whereas the origin of National Minority Health Month is National Negro Health Week, established in 1915 by Dr. Booker T. Washington;
 Whereas the theme for National Minority Health Month in 2019 is Active and Healthy; Whereas the Department of Health and Human Services has set goals and strategies to advance the safety, health, and well-being of the people of the United States;
 Whereas a study by the Joint Center for Political and Economic Studies, entitled The Economic Burden of Health Inequalities in the United States, concludes that, between 2003 and 2006, the combined cost of health inequalities and premature death in the United States was $1,240,000,000,000;
 Whereas African American women were as likely to have been diagnosed with breast cancer as non-Hispanic White women, but African American women were almost 41 percent more likely to die from breast cancer than non-Hispanic White women between 2011 and 2015;
 Whereas African American women lose their lives to cervical cancer at twice the rate of non-Hispanic White women;
 Whereas African American men are 60 percent more likely to die from a stroke than non-Hispanic White men;
 Whereas Hispanics have higher rates of end-stage renal disease caused by diabetes, and are 40 percent more likely to die of diabetes, than non-Hispanic Whites;
 Whereas the HIV diagnosis rate among Hispanic men is more than 3 times the HIV diagnosis rate among non-Hispanic White men;
 Whereas the HIV diagnosis rate among Hispanic women is more than 4 times the HIV diagnosis rate among non-Hispanic White women;
 Whereas, in 2016, although African Americans represented only 12 percent of the population of the United States, African Americans accounted for 44 percent of HIV infections;
 Whereas, in 2015, African American youth accounted for an estimated 55 percent, and Hispanic youth accounted for an estimated 24 percent, of all new HIV infections among youth in the United States;
 Whereas, in 2016, Native Hawaiians and Pacific Islanders were 1.6 times more likely to be diagnosed with HIV than non-Hispanic Whites;
 Whereas Native Hawaiians living in the State of Hawaii are 2.4 times more likely to be diagnosed with diabetes than non-Hispanic Whites living in Hawaii;
 Whereas Native Hawaiians and Pacific Islanders are 30 percent more likely to be diagnosed with cancer than non-Hispanic Whites;
 Whereas, although the prevalence of obesity is high among all population groups in the United States, in 2015, 44 percent of American Indian and Alaska Natives, 35 percent of Native Hawaiian and Pacific Islanders, 40 percent of African Americans, 32 percent of Hispanics, 29 percent of non-Hispanic Whites, and 11 percent of Asian Americans more than 18 years old were obese (not including overweight);
 Whereas, in 2015, Asian Americans were 1.7 times more likely than non-Hispanic Whites to contract Hepatitis A;
 Whereas, among all ethnic groups in 2015, Asian Americans and Pacific Islanders had the highest incidence of Hepatitis A;
 Whereas Asian Americans are 2 times more likely than non-Hispanic Whites to develop chronic Hepatitis B;
 Whereas of the children living with diagnosed perinatal HIV in 2015, 64 percent were African American, 15 percent were Hispanic, and 11 percent were non-Hispanic Whites;
 Whereas the Department of Health and Human Services has identified heart disease, stroke, cancer, and diabetes as 4 of the 10 leading causes of death among American Indians and Alaska Natives;
 Whereas American Indians and Alaska Natives die from diabetes, alcoholism, unintentional injuries, homicide, and suicide at higher rates than other people in the United States;
 Whereas American Indians and Alaska Natives have a life expectancy that is 4.4 years shorter than the life expectancy of the overall population of the United States;
 Whereas African American women die from childbirth or pregnancy-related causes at a rate that is 3 to 4 times higher than the rate for non-Hispanic White women;
 Whereas African American babies are 3.2 times more likely than non-Hispanic White babies to die due to complications related to low birth weight;
 Whereas American Indian and Alaska Native babies are twice as likely as non-Hispanic White babies to die from sudden infant death syndrome;
 Whereas American Indian and Alaska Natives have 1.6 times the infant mortality rate as that of non-Hispanic Whites;
 Whereas American Indian and Alaska Native babies are 70 percent more likely to die from accidental deaths before their first birthday than non-Hispanic White babies;
 Whereas sickle cell disease affects approximately 100,000 people in the United States, occurring in approximately 1 out of every 365 African American births and 1 out of every 16,300 Hispanic births;
 Whereas only 9.5 percent of Native Hawaiian and Pacific Islanders, 6.8 percent of Asian Americans, 8 percent of Hispanics, 9 percent of African Americans, and 14 percent of American Indians and Alaska Natives received mental health treatment or counseling in the past year, compared to 18 percent of non-Hispanic Whites;
 Whereas marked differences in the social determinants of health can lead to poor health outcomes and declines in longevity; and
 Whereas community-based health care initiatives, such as prevention-focused programs, present a unique opportunity to use innovative approaches to improve health practices across the United States and to reduce disparities among racial and ethnic minority populations: Now, therefore, be it
	
 That the Senate supports the goals and ideals of National Minority Health Month in April 2019, which include bringing attention to the health disparities faced by minority populations in the United States, such as American Indians, Alaska Natives, Asian Americans, African Americans, Hispanics, and Native Hawaiians or other Pacific Islanders.